DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 6-11, 13, and 28-37 are pending.
The claim objections been withdrawn in view of the claim amendment. 

Response to Arguments
Applicant's arguments filed on 10/20/21 have been fully considered but are moot in view of the new grounds of rejection presented below in view of newly found prior arts.

Claim Objections
Claim 11 is objected to because of the following informalities:  
“the request” in line 3 of claim 11 should read “the authorization”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 8-11, and 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Webb (US 6934664).

Claim 1, Webb discloses A method, comprising: 
accessing, by a server system, information indicative of a physical state of a mobile device associated with a user account; (e.g. col. 3, ll. 28-37, col. 4, ll. 51-55, col. 8, ll. 40-44, 49-52: a monitoring system using physical or electrical characteristics of a PED as a mechanism for defining a security state provides a level of security against criminals or others who may mimic the device in order to access a user's financial account (e.g., by copying software programs from the device). For example, the present system may make it more difficult for a criminal to access a user's financial account while the PED is in a closed security state…It should be understood that other components may also regulate financial transactions that involve the PDA, such as the POS…a financial institution in communication with the PDA…the PDA 100 may transmit security state information (e.g., information about its current security state) to one or more of the financial institutions 208, 218, 228…the security state information and identification information may be sent to the financial institutions 208, 218, 228 immediately after a security state is determined (e.g., independent of whether a financial transaction is taking place))
based on the information indicative of the physical state of the mobile device, temporarily disabling, for the user account, a particular function of a service provided via the server system; (e.g. col. 3, ll. 28-37, col. 4, ll. 51-55, col. 9, ll. 1-4, 9-11, 53-54: a monitoring system using physical or electrical characteristics of a PED as a mechanism for defining a security state provides a level of security against criminals or others who may mimic the device in order to access a user's financial account (e.g., by copying software programs from the device). For example, the present system may make it more difficult for a criminal to access a user's financial account while the PED is in a closed security state…It should be understood that other components may also regulate financial transactions that involve the PDA, such as the POS…a financial institution in 
receiving, by the server system from a computer system, a request to perform the particular function  for the user account, wherein the computer system is different from the mobile device; (e.g. col. 3, ll. 28-37, col. 4, ll. 51-55, col. 9, ll. 53-62: a monitoring system using physical or electrical characteristics of a PED as a mechanism for defining a security state provides a level of security against criminals or others who may mimic the device in order to access a user's financial account (e.g., by copying software programs from the device). For example, the present system may make it more difficult for a criminal to access a user's financial account while the PED is in a closed security state…It should be understood that other components may also regulate financial transactions that involve the PDA, such as the POS…a financial institution in communication with the PDA…the security state information and identification information may be sent to the financial institutions 208, 218, 228 immediately after a security state is determined (e.g., independent of whether a financial transaction is taking place)…Since the functional components of the PDA 100b (e.g. touch screen display 148, handwriting recognition area 156, etc.) are covered by the second piece 120 and are not accessible to the user, the PDA 100b may not be in use when it is in a closed security state. Additionally, if another electronic device attempts to mimic the PDA 100b in order to engage in a financial transaction with the POS 170 while the PDA 100b is in the closed security state, the POS 170 or any other device within the monitoring system may recognize this is as an illegal transaction and thus reject the connection. Therefore, closed security states provide a way of preventing unauthorized electronic devices from engaging in financial transactions on behalf of the PDA 100b) 
in response to the request, determining, by the server system, that the particular function is temporarily disabled for the user account; and (e.g. col. 3, ll. 28-37, col. 4, ll. 51-55, col. 9, ll. 1-4, 9-11, 53-62: a monitoring system using physical or electrical characteristics of a PED as a mechanism for defining a security state provides a level of security against criminals or others who may mimic the device in order to access a user's financial account (e.g., by copying software programs from the device). For example, the present system may make it more difficult for a criminal to access a user's financial account while the PED is in a closed security state… It should be understood that other components may also regulate financial transactions that involve the PDA, such as the POS…a financial institution in communication with the PDA…the security state information and identification information may be sent to the financial institutions 208, 218, 228 immediately after a security state is determined (e.g., independent of whether a financial transaction is taking place)…one or more of the financial institutions 208, 218, 228 may regulate financial transactions between the PDA 100 and the POS 170 depending on the security state of the PDA 100…If the PDA 100 is in a closed security state, the financial institution 208 may not authorize a transaction involving the PDA 100)
declining, by the server system, the request to perform the particular function for the user account. (e.g. col. 3, ll. 28-37, col. 4, ll. 51-55, col. 9, ll. 54-62: a monitoring system using physical or electrical characteristics of a PED as a mechanism for defining a security state provides a level of security against criminals or others who may mimic the device in order to access a user's financial account (e.g., by copying software programs from the device). For example, the present system may make it more difficult for a criminal to access a user's financial account while the PED is in a closed security state… It should be understood that other components may also regulate financial transactions that involve the PDA, such as the POS…a financial institution in communication with the PDA…the security state information and identification information may be sent to the financial institutions 208, 218, 228 immediately after a security state is determined (e.g., independent of whether a financial transaction is taking place)…Since the functional components of the PDA 100b (e.g. touch screen display 148, handwriting recognition area 156, etc.) are covered by the second piece 120 and are not accessible to the user, the PDA 100b may not be in use when it is in a closed security state. Additionally, if another electronic device attempts to mimic the PDA 100b in order to engage in a financial transaction with the POS 170 while the PDA 100b is in the closed security state, the POS 170 or any other device within the monitoring system may recognize this is as an illegal transaction and thus reject the connection. Therefore, closed security states provide a way of preventing unauthorized electronic devices from engaging in financial transactions on behalf of the PDA 100b.)

Claim 2, Webb discloses The method of claim 1, wherein the information indicative of the physical state of the mobile device includes information indicative of a physical orientation of the mobile device, and wherein the temporarily disabling the particular function of the service for the user account is performed in response to the information indicative of the physical orientation indicating that the mobile device is in a face-down orientation. (e.g. col. 3, ll. 28-37, col. 4, ll. 21-29, 51-55, col. 5, ll. 49-53, col. 8, ll. 40-44, 49-52, col. 9, ll. 47-54)

Claim 8, Webb discloses A non-transitory, computer-readable medium having instructions stored thereon that are capable of execution by a server system to perform operations comprising: 
accessing information indicative of a physical state of a mobile device associated with a user account of  a user; (e.g. col. 3, ll. 28-37, col. 4, ll. 51-55, col. 8, ll. 40-44, 49-52: a monitoring system using physical or electrical characteristics of a PED as a mechanism for defining a security state provides a level of security against criminals or others who may mimic the device in order to access a user's financial account (e.g., by copying software programs from the device). For example, the present system may make it more difficult for a criminal to access a user's financial account while the PED is in a closed security state…It should be understood that other components may also regulate financial transactions that involve the PDA, such as the POS…a financial institution in communication with the PDA…the PDA 100 may transmit security state information (e.g., information about its current security state) to one or more of the financial institutions 208, 218, 228…the security state information and identification information may be sent to the financial institutions 208, 218, 228 immediately after a security state is determined (e.g., independent of whether a financial transaction is taking place))
based on the information indicative of the physical state of the mobile device, temporarily disabling, for the user account, a particular function of a service provided via the server system; (e.g. col. 3, ll. 28-37, col. 4, ll. 51-55, col. 9, ll. 1-4, 9-11, 53-54: a monitoring system using physical or electrical characteristics of a PED as a mechanism for defining a security state provides a level of security against criminals or others who may mimic the device in order to access a user's financial account (e.g., by copying software programs from the device). For example, the present system may make it more difficult for a criminal to access a user's financial account while the PED is in a closed security state… It should be understood that other components may also regulate financial transactions that involve the PDA, such as the POS…a financial institution in communication with the PDA…the security state information and identification information may be sent to the financial institutions 208, 218, 228 immediately after a security state is determined (e.g., independent of whether a financial transaction is taking place)…one or more of the financial institutions 208, 218, 228 may regulate financial transactions between the PDA 100 and the POS 170 depending on the security state of the PDA 100…If the PDA 100 is in a closed security state, the financial institution 208 may not authorize a transaction involving the PDA 100)
subsequently receiving, from a computer system, a request to perform the particular function for the user account, wherein the computer system is different from the mobile device; (e.g. col. 3, ll. 28-37, col. 4, ll. 51-55, col. 9, ll. 53-62: a monitoring system using physical or electrical characteristics of a PED as a mechanism for defining a security state provides a level of security against criminals or others who may mimic the device in order to access a user's financial account (e.g., by copying software programs from the device). For example, the present system may make it more difficult for a criminal to access a user's financial account while the PED is in a closed security state… It should be understood that other components may also regulate financial transactions that involve the PDA, such as the POS…a financial institution in communication with the PDA…the security state information and identification information may be sent to the financial institutions 208, 218, 228 immediately after a security state is determined (e.g., independent of whether a financial transaction is taking place)…Since the functional components of the PDA 100b (e.g. touch screen display 148, handwriting recognition area 156, etc.) are covered by the second piece 120 and are not accessible to the user, the PDA 100b may not be in use when it is in a closed security state. Additionally, if another electronic device attempts to mimic the PDA 100b in order to engage in a financial transaction with the POS 170 while the PDA 100b is in the closed security state, the POS 170 or any other device within the monitoring system may recognize this is as an illegal transaction and thus reject the connection. Therefore, closed security states provide a way of preventing unauthorized electronic devices from engaging in financial transactions on behalf of the PDA 100b)
in response to the request, determining that the particular function is currently disabled for the user account; and (e.g. col. 3, ll. 28-37, col. 4, ll. 51-55, col. 9, ll. 1-4, 9-11, 53-62: a monitoring system using physical or electrical characteristics of a PED as a mechanism for defining a security state provides a level of security against criminals or others who may mimic the device in order to access a user's financial account (e.g., by copying software programs from the device). For example, the present system may make it more difficult for a criminal to access a user's financial account while the PED is in a closed security state… It should be understood that other components may also regulate financial transactions that involve the PDA, such as the POS…a financial institution in communication with the PDA…the security state information and identification information may be sent to the financial institutions 208, 218, 228 immediately after a security state is determined (e.g., independent of whether a financial transaction is taking place)…one or more of the financial institutions 208, 218, 228 may regulate financial transactions between the PDA 100 and the POS 170 depending on the security state of the PDA 100…If the PDA 100 is in a closed security state, the financial institution 208 may not authorize a transaction involving the PDA 100)
declining authorization of the particular function without explicit user input from the user. (e.g. col. 3, ll. 28-37, col. 4, ll. 51-55, col. 9, ll. 54-62: a monitoring system using physical or electrical characteristics of a PED as a mechanism for defining a security state provides a level of security against criminals or others who may mimic the device in order to access a user's financial account (e.g., by copying software programs from the device). For example, the present system may make it more difficult for a criminal to access a user's financial account while the PED is in a closed security state… It should be understood that other components may also regulate financial transactions that involve the PDA, such as the POS…a financial institution in communication with the PDA…the security state information and identification information may be sent to the financial institutions 208, 218, 228 immediately after a security state is determined (e.g., independent of whether a financial transaction is taking place)…Since the functional components of the PDA 100b (e.g. touch screen display 148, handwriting recognition area 156, etc.) are covered by the second piece 120 and are not accessible to the user, the PDA 100b may not be in use when it is in a closed security state. Additionally, if another electronic device attempts to mimic the PDA 100b in order to engage in a financial transaction with the POS 170 while the PDA 100b is in the closed security state, the POS 170 or any other device within the monitoring system may recognize this is as an illegal transaction and thus reject the connection. Therefore, closed security states provide a way of preventing unauthorized electronic devices from engaging in financial transactions on behalf of the PDA 100b.)

Claim 9, Webb discloses The non-transitory, computer-readable medium of claim 8, wherein the information indicative of the physical state of the mobile device specifies at least one of a physical orientation of the mobile device or a power mode of the mobile device. (e.g. col. 4, ll. 21-29, col. 5, ll. 49-53, col. 8, ll. 40-44, col. 9, ll. 47-54)

Claim 10, Webb discloses The non-transitory, computer-readable medium of claim 9, wherein the temporarily disabling the particular function of the service for the user account is performed in response to the information indicating that the mobile device is positioned in one of a first set of physical orientations. (e.g. col. 4, ll. 21-35, col. 5, ll. 49-53, col. 8, ll. 40-44, col. 9, ll. 47-54)

Claim 11, Webb discloses The non-transitory, computer-readable medium of claim 10, wherein the operations further comprise: subsequent to the declining the request, receiving second information indicative of the physical state of the mobile device; based on the second information indicative of the physical state of the mobile device, enabling, for the user account, the particular function of the service provided; subsequently receiving a second request to perform the particular function for the user account; and authorizing the second request to perform the particular function for the user account. (e.g. col. 4, ll. 14-35, 42-55, col. 7, ll. 63-col. 8, ll. 28, col. 8, ll. 40-55, col. 9, ll. 1-9, 14-26)

Claim 28, Webb discloses The method of claim 1, wherein the accessing the information indicative of the physical state of the mobile device includes receiving the information from a different server system that provides a different web service. (e.g. col. 3, ll. 28-37, col. 4, ll. 51-55, col. 8, ll. 11-16, 40-52)

Claim 29, Webb discloses The method of claim 1, wherein the information indicative of the physical state of the mobile device includes an identifier of a particular rule that has been satisfied based on the physical state of the mobile device, wherein the particular rule specifies that the particular function of the service is to be temporarily disabled for the user account. (e.g. col. 3, ll. 28-37, col. 4, ll. 17-35, 42-55, col. 8, ll. 40-52, col. 9, ll. 1-4, 9-11, 53-62)

Claim 30, Webb discloses The method of claim 1, wherein the information indicative of the physical state of the mobile device is a first request, from the mobile device, to modify the functionality available, to the user account, via the service provided by the server system. (e.g. col. 3, ll. 28-37, col. 4, ll. 42-55, col. 8, ll. 40-52, col. 9, ll. 1-4, 9-11, 53-62)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Webb (US 6934664) in view of Kaladgi (US 20200137213).

Claim 6, Webb discloses The method of claim 1 (see above) and does not appear to explicitly disclose but Kaladgi discloses  based on the information indicative of the physical state of the mobile device, sending, by the server system, an additional request to a different server system associated with a different account of a user of the mobile device, wherein the additional request specifies one or more functionalities of the different account to modify. (e.g. ¶21, 26, 49)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Kaladgi into the invention of Webb for the purpose of determining whether to alter the transaction thereby increasing the security of the system (Kaladgi, ¶48).

Claim 13, Webb discloses The non-transitory, computer-readable medium of claim 8, (see above) and does not appear to explicitly disclose but Kaladgi discloses wherein the operations further comprise: sending an additional request to a different server system associated with a different account of the user, wherein the additional request specifies one or more functionalities of the different account to modify based on the physical state of the mobile device of the user. (e.g. ¶21, 26, 49)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Kaladgi into the invention of Webb for the purpose of determining whether to alter the transaction thereby increasing the security of the system (Kaladgi, ¶48).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Webb (US 6934664) in view of Doris (20150186881).

Claim 7, Webb discloses The method of claim 1, (see above) and does not appear to explicitlyd disclose but Doris discloses accessing, by the server system, location information associated with a current location of the mobile device, wherein the declining is further based on the current location of the mobile device. (e.g. ¶19, 30, 32)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Doris into the invention of Webb for the purpose of determining whether certain electronic transactions are authorized or not (Doris, ¶7).

Claims 31-35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Webb (US 6934664) in view of Warr (US 20150133098).

Claim 31, Webb discloses A method, comprising: 
receiving, at a server system, a first request to modify functionality available, to a user account, via a service provided by the server system, and wherein the first request is initiated based on a physical state of a mobile device associated with the user account; (e.g. col. 4, ll. 42-55, col. 8, ll. 40-52, col. 9, ll. 1-4, 9-11: It should be understood that other components may also regulate financial transactions that involve the PDA, such as the POS…a financial institution in communication with the PDA…the PDA 100 may transmit security state information (e.g., information about its current security state) to one or more of the financial institutions 208, 218, 228…the security state information and identification information may be sent to the financial institutions 208, 218, 228 immediately after a security state is determined (e.g., independent of whether a financial transaction is taking place)…one or more of the financial institutions 208, 218, 228 may regulate financial transactions between the PDA 100 and the POS 170 depending on the security state of the PDA 100…If the PDA 100 is in a closed security state, the financial institution 208 may not authorize a transaction involving the PDA 100)
subsequent to the first request, receiving, by the server system from a computer system, a second request to perform the particular function for the user account; (e.g. col. 4, ll. 42-55, col. 7, ll. 63-col. 8, ll. 2, col. 9, ll. 1-7: It should be understood that other components may also regulate financial transactions that involve the PDA, such as the POS…a financial institution in communication with the PDA…the security state information and identification information may be sent to the financial institutions 208, 218, 228 immediately after a security state is determined (e.g., independent of whether a financial transaction is taking place)…one or more of the financial institutions 208, 218, 228 may regulate financial transactions between the PDA 100 and the POS 170 depending on the security state of the PDA 100. In an exemplary scenario, the PDA 100 seeks to engage in a financial transaction with the POS 170 by utilizing a financial account issued from the financial institution 208)
in response to the second request, determining, by the server system, that the particular function is temporarily disabled for the user account; and (e.g. col. 4, ll. 42-55, col. 9, ll. 1-13: It should be understood that other components may also regulate financial transactions that involve the PDA, such as the POS…a financial institution in communication with the PDA…the security state information and identification information may be sent to the financial institutions 208, 218, 228 immediately after a security state is determined (e.g., independent of whether a financial transaction is taking place)…one or more of the financial institutions 208, 218, 228 may regulate financial transactions between the PDA 100 and the POS 170 depending on the security state of the PDA 100…If the PDA 100 is in a closed security state, the financial institution 208 may not authorize a transaction involving the PDA 100 and thus, transactions between the PDA 100 and the POS 170 may be restricted)
declining, by the server system, the second request to perform the particular function for the user account. (e.g. col. 4, ll. 42-55, col. 9, ll. 1-13: If the PDA 100 is in a closed security state, the financial institution 208 may not authorize a transaction involving the PDA 100 and thus, transactions between the PDA 100 and the POS 170 may be restricted)
Although Webb discloses receiving, at a server system, a first request to modify functionality available, to a user account, via a service provided by the server system, wherein the first request is initiated based on a physical state of a mobile device associated with the user account (see above), Webb does not appear to explicitly disclose but Warr discloses wherein the first request indicates a particular function, of the service, to temporarily disable for the user account, and wherein the first request is initiated based on a change in a physical state of a mobile device associated with the user account (e.g. ¶46, 48, 50, 52: In block 302, a system of a mobile device (e.g., electronic device 103, 104, 106, or mobile device 203) may detect whether the mobile device is in first physical orientation. For example, the first physical orientation of the mobile device may be an orientation where a display screen of the mobile device is substantially downwardly facing…In block 304, a do-not-disturb notification may be sent by the mobile device and received by a server (e.g., server 110). The do-not-disturb notification indicates to the server that the mobile device is in a do-not-disturb mode according to certain implementations. In some implementations, a do-not-disturb notification may be sent with regard to communications features associated with the mobile device…The server may receive the do-not-disturb notification and perform operations related to the do-not-disturb mode…a server (e.g., server 110) may receive a do-not-disturb notification by the mobile device and cause the at least one communications feature associated with the mobile device to be temporarily suspended or disabled. Certain communications features or services that utilize a web browser can be temporarily suspended or disabled by a web page associated with the communications feature or service by preventing the web page from updating. For example, a web browser extension may intercept or otherwise deny any refreshing of the relevant web page or pages while the mobile device is in the do-not-disturb mode.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Warr into the invention of Webb for the purpose of temporarily suspending or disabling user selected features associated with the mobile device at the server (Warr, ¶50, 52).

Claim 32, Webb-Warr discloses The method of claim 31, wherein the first request further indicates a different function, of the service, to enable for the user account. (Webb, e.g. col. 3, ll. 28-37, col. 4, ll. 42-55, col. 8, ll. 40-44, 49-52, col. 9, ll. 1-4, 9-13)

Claim 33, Webb-Warr discloses The method of claim 31, further comprising: receiving, by the server system, a third request to modify the functionality available, to the user account, via the service provided by the server system, wherein the third request indicates the particular function, of the service, to re-enable for the user account. (Webb, e.g. col. 4, ll. 14-35, 42-55, col. 8, ll. 40-55, col. 9, ll. 1-9, 14-26)

Claim 34, Webb-Warr discloses The method of claim 33, further comprising: subsequently receiving, by the server system from the computer system, a fourth request to perform the particular function for the user account; and in response to the fourth request, determining, by the server system, that the particular function is enabled for the user account; and authorizing, by the server system, the fourth request to perform the particular function for the user account. (Webb, e.g. col. 4, ll. 42-55, col. 7, ll. 63-col. 8, ll. 2, col. 9, ll. 1-9)

Claim 35, Webb-Warr discloses The method of claim 31, further comprising: in response to the first request, modifying, by the server system, access permissions associated with the user account to temporarily disable the particular function for the user account, wherein the determining that the particular function is temporarily disabled is performed based on the modified access permissions. (Webb, e.g. col. 3, ll. 28-37, col. 4, ll. 17-29, 42-55, col. 8, ll. 40-52, col. 9, ll. 1-4, 9-11)

Claim 37, Webb-Warr discloses The method of claim 31, wherein the first request is received from the mobile device associated with the user account. (Webb, e.g. col. 3, ll. 28-37, col. 8, ll. 40-44, 49-52)

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Webb (US 6934664) in view of Warr (US 20150133098) and further in view of Kaladgi (US 20200137213).

Claim 36, Webb-Warr discloses The method of claim 31 (see above) and does not appear to explicitly disclose but Kaladgi discloses subsequent to the first request, sending, by the server system, an additional request to a different server system associated with a different user account, wherein the additional request specifies one or more functionalities of the different user account to modify. (e.g. ¶21, 26, 49)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Kaladgi into the invention of Webb-Warr for the purpose of determining whether to alter the transaction thereby increasing the security of the system (Kaladgi, ¶48).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Tankha (US 20160057248) discloses embodiments create and manage a device profile on a mobile device for continued authentication of the mobile device. The device profile includes a state assigned to a mobile device. The state of the device can be managed through the device profile. The mobile device is allowed to conduct payments based on the current state assigned to the mobile device. In response to a request to conduct a payment transaction using the mobile device, the state information in the mobile device profile is checked. The payment transaction using the mobile device is allowed when the state information indicates a trusted state. The payment transaction using the mobile device is limited when the state information indicates a suspended state. The payment transaction using the mobile device is prevented when the state information indicates an untrusted state. (e.g. abstract, figs. 3-5).

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRONG NGUYEN whose telephone number is (571)270-7312.  The examiner can normally be reached on Monday through Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRONG H NGUYEN/Primary Examiner, Art Unit 2436